DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.

Status of Claims
Claim 7, 14, and 20 have been cancelled by Applicant; therefore, Claims 1-6, 8-13, and 15-19 are currently pending in application 16/710,742.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8-13 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Independent Claim 8 has been amended to include the following: “determining a location of the at least one expert in the map interface; [[,]] and displaying [[a]] the location of the at least one expert in the map interface.”
While the specification does disclose displaying an expert on a map (Para 0033), the determination of the expert location is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Dependent Claims 9-13 are rejected for the same reason as the independent claim in which they depend.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Button et al. (US 2012/0102050 A1) in view of Kuhlke et al. (US 2009/0012833).
As per independent Claim 1, Button discloses a computing system (method, programmed apparatus), comprising: a memory; and a processor coupled to the memory that implements a process for identifying experts amongst a set of users that engage with an enterprise workspace platform (See at least Figs. 1-2 and Para 0052-0057), the process including: 
associating each user with a set of topics and calculating a score for each association, wherein associations and scores are determined by analyzing self-reporting data, workspace interactions and document activity (See at least Figs.15-16, Para 0012-0015, Para 0022, 0027), and wherein the score for each association is computed with a decay factor that reduces the score for the association over time (See at least Figs.15-17 and Para 0231-0233; See also Para 0062, 0246, 0257-0258, and 0262)
([0062] In certain aspects, interconnections between containers provide a means for flow of information between containers. In certain aspects, the interconnections between containers provide means for determining affinity, experience, expertise, or combinations thereof between users. 
[0231] The objects within each container are determined by the relevance framework sub-system 1101 which in turn is driven by sub-system 1103. The various sub components of 1103 store, set/determine, control and/or reason with the various methods listed herein to govern the operation of a particular container (e.g. 1504, etc). Therefore the complete operation of the containers may be governed by the relevance engine 104. Furthermore, objects within these containers may be sorted based on various mechanisms around type of object, relevancy of information with objects, objects from a certain person(s), time of object creation, location of object creation or where the object currently resides, or a combination of these mechanisms. Additionally, sorting is influenced by the contextual state of operation. Therefore containers with the same concepts could be sorted differently based on contextual information at the time of consuming the contents of a container (e.g. contextual state can be influenced by location, time, device access choice, social context/connections, etc). 
[0233] The system assess the concept mapping between various containers and the container pipes, and alerts users and/or agents of possible opportunities for value creation based on concept matches. This inter-container concept pipeline assessment allows the system to recommend to the user affinities both within and/or external to the system, people with similar interests, people and/or objects that are experts on particular concepts, innovation opportunities, collaboration recommendations, relevant product and/or service offerings, and the like.
[0246] The smart discovery 1718 module allows the user to discover relevant information, knowledge and/or users based on concepts from with the object in focus. This allows the user to discover new information. The discovery can be presented in a number of different visualisation methods including but not limited to tree view, concept wheel and/or fishbone. As the user navigates through the discovery information, the user can select a relevant piece of information to be inserted into the container for future reference. Furthermore, subject matter experts that the system knows about can be recommended here, and the user can subsequently review the public knowledge profile of the recommended user. This allows experts, experience and/or affinity relationships to be determined/discovered. Furthermore, the user can then interact with the recommended user via the smart interaction module 1720. 
[0257] The Smart Collaboration Management sub-system 1801 controls collaboration recommendations and functions such as smart sharing of likeminded concepts and corporate collaboration interfacing. Each user and each intelligent agent has its own PAP and own PPP. From this, each user 1802 and intelligent agent 1803 can be represented by a collection of attention and/or knowledge capabilities. These collections are managed within the SKI component 106. These collections of capabilities are then used for several functions within the Collaborative Management sub-system 1110. 
[0258] The first function relates to determining users 1802 and/or intelligent agents 1803 that have certain experience or expertise or values and belief based on these capabilities. This is determined by the Expertise, Experience and Affinity Management sub-system 1805. By determining these parameters, the system then uses this to allow expertise and/or affinity connections to be determined, discovered and/or recommended between users 1802 and/or intelligent agents 1803. 
[0262] As data within the SKI component 106 is typically temporally bound, the user 1802 and intelligent agent 1803 attention and/or knowledge capabilities change with time. This influences the innovation network therefore resulting in new knowledge and innovation hypotheses that can be presented to the user within a particular contextual state.); 
receiving a natural language input within a body of an email message interface from a requesting user running an email application (See at least Para 0021-0026, 0044-0047, 0050, 0071, 0111, 0201-0203, 0237, 0267); 
analyzing the input to determine an inputted topic (See at least Para 0045-0047, 0050, 0071); 
displaying a list of expert users, the expert users being determined based on scores calculated for the inputted topic (See at least Figs. 15-19, Para 0015-0017, 0021, 0030-0032, and 0045-0047, 0065-0066, 0233-0240, 0243, 0257-0259, 0265); and
receiving a selection of at least one selected expert user from the requesting user and initializing contact with the at least one selected expert user (See at least Figs. 15-19, 0015, 0046, 0116-0119, 0165, 0194-0195, 0243-0244, 0246-0251, 0265-0267).
Button fails to expressly disclose displaying a list of expert users within the email application, the expert users being determined based on scores calculated for the inputted topic; and receiving a selection of at least one selected expert user from the requesting user and automatically populating a send-to field in the email message interface with an email address of the at least one selected expert user.
However, the analogous art of Kuhlke discloses displaying a list of expert users within the email application, the expert users being determined based on scores calculated for the inputted topic; and receiving a selection of at least one selected expert user from the requesting user and automatically populating a send-to field in the email message interface with an email address of the at least one selected expert user (See at least Para 0025-0027 and 0045-0046).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included displaying a list of expert users within the email application, the expert users being determined based on scores calculated for the inputted topic; and receiving a selection of at least one selected expert user from the requesting user and automatically populating a send-to field in the email message interface with an email address of the at least one selected expert user, as disclosed by Kuhlke in the system disclosed by Button, for the advantage of providing a system/ method for identifying experts amongst a set of users that engage with an enterprise workspace platform, with the ability to increase system effectiveness and efficiency by incorporating a variety of integrated contact applications (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claim 2, Button discloses wherein self-reporting data for a given user includes a set of topics submitted by the given user as an area of expertise (See at least Para 0012-0015, and Para 0022).  
As per Claim 3, Button discloses wherein the workspace interactions includes a running count of interactions by users with resources provisioned by the enterprise workspace platform (See at least Para 0012-0015, and Para 0022).  
As per Claim 4, Button discloses wherein the document activity includes analyzing documents within the enterprise workspace platform to identify associations between users and topics (See at least Para 0012-0015, and Para 0022).  
As per Claim 5, Button discloses wherein the inputted topic is determined using one of a sentence-level text classification or a Naive Bayes algorithm (See at least Para 0053-0057 and Para 0201).
As per Claim 6, Kuhlke discloses wherein the list of expert users is displayed in a pop-up window (See at least Para 0025-0026 and 0046).


Claims 8-13 and 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Button et al. (US 2012/0102050 A1) in view of Tuchman et al. (US 2015/0120357).
As per independent Claim 8, Button discloses method for identifying experts amongst a set of users that engage with an enterprise workspace platform, the method including: 
associating each user with a set of topics and calculating a score for each association, wherein associations and scores are determined by analyzing self-reporting data, workspace interactions and document activity, and wherein the score for each association is computed with a decay factor that reduces the score for the association over time (See at least Figs.15-17 and Para 0038, 0231-0233; See also Para 0062, 0246, 0257-0258, and 0262); 
displaying a technical or customer support interface to a requesting user running a technical or customer support tool, the technical or customer support interface having a user experience (UX) interface that includes a subject field (See at least Figs. 5, 15-19, Para 0016-0017, 0041, 0140-0144, 207, 0237, 0247); 
receiving a natural language (NL) input from the requesting user in the subject field (See at least Para 0023-0026, Para 0053-0057); 
processing the NL input to determine a topic (See at least Para 0023-0026, Para 0053-0057); and 
identifying at least one expert user based on scores calculated for the topic (See at least Figs. 15-19, Para 0015-0017, 0021, 0030-0032, and 0045-0047, 0065-0066, 0233-0240, 0243, 0257-0259, 0265), determining a location of the at least one expert (See at least Fig.5, Para 0041, Para 0141, Para 0237, Para 0242-0243, Para 0247); and 
displaying the at least one expert (See at least Figs. 15-19, 0107, 0140-0144, 0165, 0176-0178, 0220, 0246-0251, 0257-0259).
Button fails to expressly disclose displaying a technical or customer support interface to a requesting user running a technical or customer support tool, the technical or customer support interface having a user experience (UX) interface that includes a map interface and a subject field, identifying at least one expert user based on scores calculated for the topic, and displaying a location of the at least one expert in the map interface.
However, the analogous art of Tuchman discloses displaying a technical or customer support interface to a requesting user running a technical or customer support tool, the technical or customer support interface having a user experience (UX) interface that includes a map interface and a subject field, identifying at least one expert user based on scores calculated for the topic, and displaying a location of the at least one expert in the map interface (See at least Fig. 3A, Figs. 15A-16A, Para 0045, 0049, 0053-0057, 0129, and 0151).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included displaying a technical or customer support interface to a requesting user running a technical or customer support tool, the technical or customer support interface having a user experience (UX) interface that includes a map interface and a subject field, identifying at least one expert user based on scores calculated for the topic, and displaying a location of the at least one expert in the map interface, as disclosed by Tuchman in the system disclosed by Button, for the advantage of providing a system/ method for identifying experts amongst a set of users that engage with an enterprise workspace platform, with the ability to increase system effectiveness and efficiency by incorporating a variety of integrated interface and display applications (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claim 9, Button discloses wherein self-reporting data for a given user includes a set of topics submitted by the given user as an area of expertise (See at least Para 0012-0015, and Para 0022).  
As per Claim 10, Button discloses wherein the workspace interactions includes a running count of interactions by users with resources provisioned by the enterprise workspace platform (See at least Para 0012-0015, and Para 0022).  
As per Claim 11, Button discloses wherein the document activity includes analyzing documents within the enterprise workspace platform to identify associations between users and topics (See at least Para 0012-0015, and Para 0022).  
As per Claim 12, Tuchman discloses wherein the technical or customer support tool further includes a customer identifier field (See at least Fig. 3A, Figs. 15A-16A, Para 0045, 0049, 0053-0057, 0129, and 0151).
As per Claim 13, Tuchman discloses wherein a link to the at least one expert user is provided within the UX interface (See at least Fig. 3A, Figs. 15A-16A, Para 0045, 0049, 0053-0057, 0129, and 0151).
As per independent Claim 15, Button discloses a computer program product stored on a computer readable storage medium, which when executed by a computing system (See at least Para 0132), implements a method for identifying experts amongst a set of resources that engage with an enterprise workspace platform, wherein the method comprises: 
associating each resource with a set of topics and calculating a score for each association, wherein associations and scores are determined by analyzing self-reporting data, workspace interactions and document activity, and wherein the score for each association is computed with a decay factor that reduces the score for the association over time (See at least Figs.15-17 and Para 0038, 0231-0233; See also Para 0062, 0246, 0257-0258, and 0262); 16/710,7425
displaying a user experience (UX) interface associated with an application running within the enterprise workspace platform, the UX interface having a field for entering a natural language input (See at least Figs. 15-19, Para 0125-0128, 0237, 0246-0251);
receiving the natural language input in the field from a requesting user; analyzing the natural language input to determine an inputted topic; identifying an expert based on scores calculated for the inputted topic; determining a link to the expert in the application; and displaying the link to the expert, wherein activation of the link causes the natural language input to be forwarded to the expert  (See at least Figs. 15-19, Para 0023-0026, 0045-0046, 0065-0066, 0165, 0246-0251, 0257-0259)
Button fails to expressly disclose displaying a link to the expert in the application, wherein activation of the link causes the input to be forwarded to the expert.
However, the analogous art of Tuchman discloses displaying a link to the expert in the application, wherein activation of the link causes the input (search request) to be forwarded to the expert (SME) (See at least Fig. 3A, Figs. 15A-16A  and Para 0045, 0049, 0053-0057).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included displaying a link to the expert in the application, wherein activation of the link causes the natural language input to be forwarded to the expert, as disclosed by Tuchman in the system disclosed by Button, for the advantage of providing a system/ method for identifying experts amongst a set of users that engage with an enterprise workspace platform, with the ability to increase system effectiveness and efficiency by incorporating a variety of integrated interface and communication application tools (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claim 16, Button discloses wherein self-reporting data for a given user includes a set of topics submitted by the given user as an area of expertise (See at least Para 0012-0015, and Para 0022).  
As per Claim 17, Button discloses wherein the workspace interactions includes a running count of interactions by users with resources provisioned by the enterprise workspace platform (See at least Para 0012-0015, and Para 0022).  
As per Claim 18, Button discloses wherein the document activity includes analyzing documents within the enterprise workspace platform to identify associations between resources and topics (See at least Para 0012-0015, and Para 0022).  
As per Claim 19, Tuchman discloses wherein the application includes one of an email application, a customer support tool, or a technical support 16/710,7426program (See at least Fig. 3A, Figs. 15A-16A  and Para 0045, 0049, 0053-0057).

Response to Arguments
Applicant's arguments filed on 7/26/2022, with respect to Claims 1-6, 8-13, and 15-19, have been considered but are not persuasive.   The claimed limitations are found in the prior art as stated/mapped in the rejection above.  
Applicant’s arguments are addressed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 21, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629